*85
ORDER

PER CURIAM.
AND NOW, this 30th day of July, 2001, motion for consideration of matters on the original record without the necessity of reproduction is granted.
The petition for allowance of appeal is GRANTED, and the case is remanded to the court of common pleas for a determination of whether petitioner’s waiver of appellate counsel is knowing, intelligent, and voluntary. See Commonwealth v. Kenney, 557 Pa. 195, 732 A.2d 1161, 1163 n. 5 (1999); Commonwealth v. Grazier, 552 Pa. 9, 713 A.2d 81 (1998).